PER CURIAM.
Troy B. Jenkins seeks to appeal the district court’s order adopting a magistrate judge’s report and recommendation and dismissing without prejudice his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jenkins v. Marr, No. CA-04-2023 (D.S.C. Sept. 13, 2004). We also deny Jenkins’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.